Citation Nr: 1806601	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a right wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran reports that he had two months of basic training in 1984.  He served on active duty for training from June 1985 to August 1985 and on active duty from August 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired from the Board; a transcript is of record.  In an October 2017 letter, the Board offered the Veteran the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  He was informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  He did not respond, and it is therefore presumed that he does not want a new hearing.


FINDING OF FACT

Residuals of a right wrist injury were not manifested during service, and are not shown to be related to service.


CONCLUSION OF LAW

Service connection for residuals of a right wrist injury is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided a VA examinations regarding his claim, and the Board finds the examination to be adequate upon which to adjudicate the merits of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran's service treatment records are unavailable.  The record reflects that all reasonable steps have been taken to obtain available records.  The Veteran has indicated knowledge of the missing records.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C. § 5107 (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not identified any additional records that could be used to support his claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he has residuals of a right wrist injury related to a fractured wrist during his basic training.

The Veteran has submitted evidence of a right wrist injury during service, to include buddy statements and a photograph of himself with a cast on his wrist.  The Board finds that the evidence is credible as to the existence of an injury in service.

On September 2015 VA examination, the examiner diagnosed right wrist tendonitis.  The examiner noted the Veteran did administrative work since his service discharge, and that he reported he had pain for approximately 10 years for which he never sought treatment.  The Veteran described the pain as constant and originating at the base of his thumb and spreading up his forearm.  The examiner stated the available military records showed the Veteran passed his Army physical test and expert weapons qualification test in November 1990.  He failed a physical test in 1993; however, the reason for the failure was not provided.

The examiner opined that the current right wrist tendonitis was less likely than not incurred in or caused by the Veteran's wrist injury during service.  Specifically, the examiner noted that the Veteran reported his wrist condition did not become significant until 10 years prior, and that in the many years since his discharge, he has worked in administrative jobs full-time that require writing and typing all day.  The examiner noted that this type of work is a very high risk for developing tendonitis and compressive neuropathy of the wrist, in particular in the dominant limb.  The examiner also stated the Veteran had a normal wrist x-ray, which suggested any prior fracture healed properly and would not cause longstanding sequelae, nor was there evidence of posttraumatic degenerative change on the x-ray.

The Board finds that the evidence of record does not support a finding of service connection for residuals of a right wrist injury.

The Board finds the September 2015 VA opinion to be the most probative evidence of record regarding the relationship between the Veteran's right wrist and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history, including his credible in-service wrist injury, and found that the Veteran's current right wrist tendonitis is not related to service.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing a right wrist disability to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide opinions as to the etiology of a right wrist disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a right wrist injury.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a right wrist injury is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


